UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6512



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


KEITH NORLAND EIDSON; GENE WESLEY HARTSELL,

                                             Defendants - Appellants.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-93-186, CA-98-224-P, CA-98-225-P)


Submitted:   August 10, 1999             Decided:   September 24, 1999


Before ERVIN* and MOTZ, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Dale Stuart Morrison, Edward Anthony Fiorella, Jr., HARKEY,
LAMBETH, NYSTROM, FIORELLA & MORRISON, L.L.P., Charlotte, North
Carolina, for Appellants. David Carlisle Shilton, Ellen J. Durkee,
Noel Wise, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


     *
       Judge Ervin participated in the consideration of this case
but died prior to the time the decision was filed. The decision is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Keith Norland Eidson and Gene Wesley Hartsell seek to appeal

the district court’s orders denying their motions filed under 28

U.S.C.A. § 2255 (West Supp. 1999), and Fed. R. Civ. P. 59(e).    We

have reviewed the record and the district court’s opinions and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Eidson, Nos. CR-93-186; CA-98-224-P;

CA-98-225-P (W.D.N.C. Jan. 20, 1999;* Feb. 23, 1999).   We deny the

Government's motion for an extension of time to file a brief as

moot and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




     *
       Although the district court’s order is marked as “filed” on
January 19, 1999, the district court’s records show the order was
entered on the docket sheet on January 20, 1999. Pursuant to Fed.
R. Civ. P. 58 and 79(a), we consider the date the order and
judgment were entered as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 2